OPINION — AG — QUESTION: "ASSUMING THAT THE NOMINEE OF A POLITICAL PARTY FOR THE OFFICE OF COUNTY COMMISSIONER DIES PRIOR TO THE GENERAL ELECTION (DEATH), AND PRIOR TO THE TIME AT WHICH BALLOTS FOR THE GENERAL ELECTION ARE PRINTED; AND FURTHER ASSUMING THAT THE COUNTY CENTRAL COMMITTEE OF THE POLITICAL PARTY FOR WHICH THE DECEASED PERSON WAS A NOMINEE PROCEEDS TO NOMINATE A SUBSTITUTE CANDIDATE IN CONFORMITY WITH 26 Ohio St. 1961 233 [26-233]; HOW LONG AFTER THE DEATH OF SAID NOMINEE HAS THE COUNTY CENTRAL COMMITTEE TO SELECT SUCH SUBSTITUTE CANDIDATE?" — PRIOR TO THE PRINTING OF THE BALLOTS, OR AT LEAST GIVE THE ELECTION BOARD TIME TO PREPARE THE NECESSARY STICKERS. CITE: 26 Ohio St. 1961 222 [26-222] (JAMES BARNETT)